
	

114 HR 1094 IH: Chris Kyle Medal of Honor Act
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1094
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Williams (for himself and Mr. Barton) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize and request the President to award the Medal of Honor posthumously to Navy Seal
			 Christopher Scott Kyle for acts of valor during Operation Iraqi Freedom.
	
	
 1.Short titleThis Act may be cited as the Chris Kyle Medal of Honor Act. 2.Authorization for award of Medal of Honor to Navy Seal Christopher Scott Kyle for acts of valor during Operation Iraqi FreedomNotwithstanding the time limitations specified in sections 6248(a) and 6250 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized and requested to award the Medal of Honor posthumously under section 6241 of such title to Navy Seal Christopher Scott Kyle for acts of valor during Operation Iraqi Freedom.
		
